In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3090 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                   v. 

ADAM BRENT HILL, 
                                                Defendant‐Appellant. 
                      ____________________ 

         Appeal from the United States District Court for the 
                      Southern District of Illinois. 
       No. 3:14‐cr‐30207‐NJR‐1 — Nancy J. Rosenstengel, Judge. 
                      ____________________ 

     SUBMITTED MARCH 10, 2016 — DECIDED APRIL 7, 2016 
                 ____________________ 

    Before  WOOD,  Chief  Judge,  and  POSNER  and  ROVNER,  Cir‐
cuit Judges. 
    POSNER,  Circuit  Judge.  The  defendant  pleaded  guilty  to 
receiving child pornography and was sentenced to 10 years 
in  prison  plus  a  fine  and  restitution  and  5  years  of  super‐
vised  release.  He  filed  a  notice  of  appeal,  but  his  lawyer,  a 
federal  public  defender,  asserting  that  the  appeal  is  frivo‐
lous—in which event  it  should be dismissed without  ado—
has filed an Anders brief asking us for leave to withdraw as 
2                                                       No. 15‐3090        


the defendant’s lawyer and also advising us that the defend‐
ant does not wish to challenge his guilty plea. See Anders v. 
California, 386 U.S. 738 (1967). 
     We  are  troubled  by  only  one  thing,  but  an  important 
thing, in the handling of the case so far—how defense coun‐
sel and the district judge dealt with conditions of supervised 
release.  At  the  sentencing  hearing  defense  counsel  advised 
the  judge  that  the  defendant  did  not  wish  to  challenge  his 
guilty plea or any of the proposed conditions of supervised 
release. All those conditions had been proposed by the pro‐
bation  service  in  its  presentence  report,  but  are  nowhere 
mentioned  in  the  Anders  brief.  The  judge  did  not  recite  the 
conditions  at  the  sentencing  hearing;  and  although  the  de‐
fendant  said  that  he  had  read  the  proposed  conditions  and 
discussed  them  with  his  lawyer  before  the sentencing  hear‐
ing, the judge didn’t ask him whether he was waiving any or 
all  (or  none)  of  the  possible  objections  to  them.  Before  the 
sentencing hearing the defendant’s lawyer had objected to a 
single  condition,  the  condition  forbidding  the  defendant  to 
use or possess electronic devices able to take photographs or 
record  videos;  the  probation  service  had  responded  to  the 
objection by deleting the condition from the report. 
   At the sentencing hearing the judge asked the defendant 
whether  he’d  “had  enough  time  to  review  [the  presentence 
report] and discuss it with counsel,” and the defendant said 
he had. Telling the defendant “you have the right for me to 
read  each  one  of  [the  conditions  of  supervised  release  sug‐
gested  in  the  presentence  report]  and  go  over  them  with 
you,” the judge asked him whether he was willing to waive 
the reading. The lawyer chimed in that he hadn’t had an op‐
portunity to discuss waiver with his client, and he asked the 
No. 15‐3090                                                              3 


judge  to  give  them  “just  …  a  moment”  to  confer  about  the 
matter.  The  judge  obliged,  and  after  what  must  have  been 
only a brief conference in the courtroom (remember that the 
judge had given them “just … a moment” to confer) the de‐
fendant signed  the waiver, which stated that  he had  no  ob‐
jection  to  the  conditions  of  supervised  release  and  waived 
the judge’s reading of them. 
    We cannot be confident that without additional guidance 
from  either  his  lawyer  or  the  district  judge  the  defendant 
was  capable  of  knowingly  waiving  a  challenge  to  any,  let 
alone all, of the conditions of supervised release. A recurrent 
problem regarding waivers of objections to conditions of su‐
pervised release is that because the conditions don’t take ef‐
fect until the defendant is released from prison and criminals 
often  have  a  high  discount  rate  (meaning  they  give  little 
weight to events  in  the  future other than the immediate  fu‐
ture),  a  defendant  sentenced  to  a  long  term  of  prison  (10 
years  in  Hill’s  case)  is  quite  likely  to  register  no  interest  in 
the conditions without prompting by his lawyer; this under‐
scores the importance of guidance from the lawyer and care‐
ful inquiry by the judge. 
    That importance was magnified in this case by the prob‐
lematic nature of several of the 20 conditions (apart from the 
5  mandatory  conditions,  for  which  the  judge  of  course  was 
not  responsible,  see  18  U.S.C.  § 3583(d)).  One  of  the  prob‐
lematic conditions is that “the defendant shall not knowing‐
ly possess a firearm, ammunition, or destructive device. The 
defendant shall not knowingly possess a dangerous weapon 
unless approved by the Court.” Does this mean that with the 
approval of the court the defendant can be permitted to pos‐
sess a “destructive device,” such as live ammunition, which 
4                                                          No. 15‐3090        


is not a weapon, just as water is not a cup? Could the judge 
allow  the  defendant  to  own  a  gun,  which  of  course  is  “a 
dangerous weapon”? 
    Another condition states that “the defendant shall report 
to the probation officer in a manner and frequency directed 
by  the  Court  or  [the]  probation  officer.”  Requiring  the  de‐
fendant to report to his probation officer is unexceptionable, 
United  States  v.  Thompson,  777  F.3d  368,  378  (7th  Cir.  2015), 
but  shouldn’t  “manner”  and  “frequency”  be  defined,  or  at 
least  be  qualified  by  “reasonable”?  And  while  in  United 
States  v.  Poulin,  809  F.3d  924,  932  (7th  Cir.  2016),  we  called 
this condition “a classic administrative requirement that can 
be  imposed  without  explanation  after  the  judge  has  ex‐
plained  why  supervised  release  is  necessary,”  the  judge  in 
the present case did not explain the why or what of the sub‐
stantive need for supervised release as distinct from the ad‐
ministrative  conditions  that  she  was  imposing,  saying  only 
that “a five‐year term will allow probation to get the defend‐
ant  with  any  mental  health,  sex  offender  treatment,  any 
treatment that he needs at all to assist him with his employ‐
ment  needs  and  reintegration  back  into  society,  to  reduce 
recidivism, and to protect the public from crimes, and afford 
specific  deterrence.  Certainly,  we  will  know  within  five 
years if Mr. Hill is true to his word that  he is going  to turn 
his life around and become a productive member of society.” 
Thus in effect she left everything to the probation service. 
   As  for  the  condition  that  requires  the  defendant  to  “fol‐
low the instructions of the probation officer,” shouldn’t there 
be a hint at least at what those instructions might be? Can a 
probation  officer  instruct  the  defendant  to  do  yoga,  attend 
church, or shave off his beard? It’s true that a defendant can 
No. 15‐3090                                                          5 


always  ask  the  judge  to  modify  or  eliminate  a  condition  of 
supervised release, but how likely is he to do so, at the risk 
of irritating the judge? Shouldn’t “instructions” be qualified 
by “reasonable”? 
    Another condition of supervised release requires the de‐
fendant to “notify the probation officer at least ten days pri‐
or to, or within seventy‐two hours after, any change in resi‐
dence  or  employment.”  But  would  the  defendant  know 
when  he  must  notify  the  probation  officer  at  least  ten  days 
prior  to  a  change  and  when  he  may  wait  until  after  the 
change?  Maybe  the  idea  is  that  if  fired  from  a  job  without 
notice he has 3 days in which to notify his probation officer; 
but if the employer notifies him that he’s being fired at least 
10  days  in  advance  of  his  termination  date  the  defendant 
must  notify  his  probation  officer  immediately.  Who  knows 
what is meant.  
    A  further  problem  with  this  condition  is  the  absence  of 
any indication of what types of change in employment must 
be  reported.  We  answered  that  question  in  United  States  v. 
Armour, 804 F.3d 859, 869 (7th Cir. 2015), noting approvingly 
that “the district court [had] required [the defendant] to ‘no‐
tify Probation … any time you leave a job or accept a job.’” 
In contrast, in United States v. Kappes, 782 F.3d 828,  849 (7th 
Cir. 2015), we said, quoting United States v. Thompson, supra, 
777  F.3d  at  379,  that  a  condition  requiring  the  defendant  to 
notify  his  probation  officer  of  any  “change  in  …  employ‐
ment”  is  too  vague,  because  it  fails  to  indicate  “whether 
change  in  employment  just  means  changing  employers  or 
also includes changing from one position to another for the 
same employer at the same workplace.” The same vagueness 
attends  the  change‐in‐employment  condition  in  the  present 
6                                                        No. 15‐3090        


case.  The  failure  of  Hill’s  lawyer  to  note  this  defect  seems 
inexcusable,  as  it  would  be  unrealistic  to  suppose  that  Hill 
himself would have noticed it. 
    Another  condition  imposed  in  this  case,  criticized  for 
vagueness  in  our  recent  decision  in  United  States  v.  Henry, 
813  F.3d  681,  683  (7th  Cir.  2016),  requires  the  defendant  to 
“permit a probation officer to visit the defendant … at home 
or elsewhere and shall permit confiscation of any contraband 
observed  in  plain  view  of  the  probation  officer”  (emphasis 
added). We are troubled by the vagueness of “or elsewhere.” 
Again this is a problem neither remarked by the defendant’s 
lawyer  nor  likely  to  be  identified  as  problematic  by  the  de‐
fendant himself. 
     Another  questionable  condition  requires  the  defendant, 
“while any financial penalties are outstanding, … [to] apply 
all  monies  received  from  income  tax  refunds,  lottery  win‐
nings,  judgments,  and/or  any  other  anticipated  or  unex‐
pected  financial  gains  to  the  outstanding  court‐ordered  fi‐
nancial obligation.” What if the defendant is unemployable, 
and one or more of these financial gains is his only source of 
income? Shouldn’t his elementary needs be balanced against 
the government’s revenue needs and (less certainly) against 
claims  for  restitution  by  victims  of  the  defendant’s  crimes? 
Since financial gain could refer to any income, this condition 
potentially  conflicts  with  the  payment  schedule  set  by  the 
court, which requires Hill to pay either $50 per month or 10 
percent of his net monthly income, whichever is greater. 
    Still  another  questionable  condition,  this  one  also  criti‐
cized  in  United  States  v.  Kappes,  supra,  782  F.3d  at  849,  re‐
quires the defendant to “work regularly at a lawful occupa‐
tion  unless  excused  by  the  probation  officer  for  schooling, 
No. 15‐3090                                                           7 


training, or other acceptable reasons.” The assumption must 
be that the defendant can find regular work. But what if he’s 
unemployable? Is that an “acceptable reason” for not work‐
ing? 
    Hopelessly vague is the further condition, again also crit‐
icized  in  Kappes,  id.  at  849,  that  the  defendant  “shall  notify 
third parties of risks that may be occasioned by the defend‐
ant’s  criminal  record  or  personal  history  or  characteristics.” 
Does  this  mean  that  if  he  happens  to  be  standing  next  to  a 
six‐year‐old girl at a soda fountain he has to warn her that he 
has been convicted of receipt of child pornography? Does he 
have to explain to her what child pornography is? 
    The  vagueness  of  so  many  of  the  conditions  of  super‐
vised  release  imposed  in  this  case  is  important  because  the 
more vague a condition is, the harder it is for the defendant 
to  determine  what  restrictions  it  actually  imposes  and 
whether any of them are so onerous that he should object. 
    There is more to criticize but we have said enough to in‐
dicate  that  the  conditions  of  supervised  release  imposed  in 
this case should have received more careful scrutiny by de‐
fense  counsel  and  the  district  judge—unless  there  was  in‐
deed  a  knowing  waiver  by  the  defendant.  We  cannot  tell, 
because  the  judge  did  not  confirm  with  the  defendant  that 
he  had  knowingly  waived  objections  to  the  conditions,  and 
because  the  record  does  not  reveal  how  long  the  defendant 
and his lawyer huddled in the courtroom before the defend‐
ant agreed to sign the waiver. Probably the huddle was brief, 
since as we noted earlier the judge said that she was giving 
them “just … a moment” to decide whether there would be a 
waiver.  
8                                                       No. 15‐3090        


     But  out  of  an  abundance  of  caution  we  have  decided  to 
remand  the  case  for  a  determination  of  the  length  of  the 
huddle  and,  relatedly,  whether  the  defendant  knowingly 
waived all objections to the conditions of supervised release. 
It  might  seem  that  we  should  go  further,  and  remand  the 
case for revision of the conditions of supervised release and 
for a full resentencing. There is potential substitutability be‐
tween  prison and  the  conditions. Both types of  punishment 
restrict the defendant’s freedom. And therefore other things 
being  equal  (which  often  they  are  not,  however),  the  more 
restrictive  the  conditions  the  less  the  need  for  a  very  long 
prison sentence, while the longer the prison sentence the less 
the  need  for  very  strict  conditions.  E.g.,  United  States  v. 
Downs,  784  F.3d 1180, 1182  (7th  Cir. 2015). But  a remand of 
such  scope  would  be  premature,  given  the  possibility  just 
discussed that the defendant made a knowing waiver of ob‐
jections  to  the  conditions  of  supervised  release.  Should  the 
limited  remand  we  are  ordering  reveal  that  the  defendant 
did not make a knowing waiver of all challenges to the con‐
ditions  of  supervised  release  recommended  in  the  presen‐
tence report and imposed by the judge, the defendant, with 
advice  of  counsel,  will  still  need  to  decide  whether  correct‐
ing the unsound or questionable conditions that we’ve iden‐
tified would carry too great a risk that the corrections would 
lead  the  district  judge  to  increase  the  length  of  the  defend‐
ant’s  prison  sentence.  Of  course  the  judge  might  decide  in‐
stead to reduce it, but this just means that there is both up‐
side  and  downside  risk,  and  a  defendant  is  entitled  to  an 
opportunity to decide whether to take a chance that the up‐
side risk will not materialize. United States v. Bryant, 754 F.3d 
443, 447 (7th Cir. 2014). 
No. 15‐3090                                                        9 


    So, to conclude, if the limited remand that we’re ordering 
results  in  a  determination  that  the  defendant  knowingly 
waived all challenges to the conditions of supervised release, 
we will grant the Anders motion and that will be the end of 
the  case.  If  instead  the  determination  is  that  he  did  not 
knowingly  waive  all  challenges  to  the  conditions,  the  case 
will  again  come  before  us  and  he  will  need  to  decide  (and 
through his counsel advise us of the decision) whether or not 
to challenge the conditions, since a successful challenge, fol‐
lowed  by  a  remand  for  resentencing,  will  leave  the  judge 
free to impose a longer, as well as in the alternative a short‐
er, prison sentence. For now, however, we need only remand 
the case for a determination of whether the defendant know‐
ingly  waived  all  objections  to  the  conditions  of  supervised 
release imposed by the district court. The defendant’s lawyer 
shall continue to represent the defendant on remand, and is 
ordered to file a status report with this court within 14 days 
of the district court’s ruling on remand. 
                              CASE REMANDED WITH DIRECTIONS